UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4756


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

     v.

ANTHONY LEE WAINWRIGHT, JR., a/k/a Youngin,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:10-cr-00016-RBS-TEM-1)


Submitted:   May 8, 2012                      Decided:   May 11, 2012


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence H. Woodward, Jr., SHUTTLEWORTH, RULOFF, SWAIN, HADDAD &
MORECOCK, PC, Virginia Beach, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, Lisa R. McKeel, Brian J.
Samuels, Howard J. Zlotnick, Assistant United States Attorneys,
OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony Lee Wainwright appeals the sentence of life

plus eighty-four months imposed following his jury conviction of

conspiracy to obstruct, delay, and affect commerce by robbery,

in   violation       of    18    U.S.C.    § 1951(a)      (2006)       (“Count         One”);

interference with commerce by robbery, in violation of 18 U.S.C.

§ 1951(a) (“Count Two”); possession of a firearm by a convicted

felon,    in    violation       of   18   U.S.C.    § 922(g)(1)        (2006)      (“Count

Three”); discharge of a firearm during a crime of violence, in

violation      of    18   U.S.C.     § 924(c)(1)(A)       (2006)       (“Count      Four”);

brandishing a firearm during a crime of violence, in violation

of 18 U.S.C. § 924(c)(1)(A) (“Count Five”); use of a firearm

during a crime of violence resulting in death, in violation of

18   U.S.C.     § 924(j)        (“Count   Six”);    and    killing         a    witness      to

prevent communication to law enforcement, in violation of 18

U.S.C.A.    § 1512(a)(1)(C),           (a)(3)(A)     (West      2000    &      Supp.    2011)

(“Count    Seven”).         The      charges    arose    from    the       robbery      of    a

Hardee’s restaurant that culminated in the murder of a Hardee’s

employee.           On    appeal,     Wainwright       argues       that       insufficient

evidence supports his convictions.                 We affirm.

               Because     Wainwright     did    not    file    a    Federal       Rule      of

Criminal Procedure 29 motion for a judgment of acquittal, we

review his claim for plain error.                See United States v. Wallace,

515 F.3d 327, 331-32 (4th Cir. 2008).                   In reviewing a challenge

                                            2
to the sufficiency of the evidence, we must uphold the jury

verdict “if there is substantial evidence, viewed in the light

most    favorable       to   the     Government,         to    support        it.”        United

States v.       Perkins,       470     F.3d       150,        160     (4th       Cir.     2006).

Substantial evidence is “evidence that a reasonable finder of

fact    could     accept     as    adequate       and    sufficient           to    support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United       States    v.    King,    628     F.3d   693,          700    (4th     Cir.    2011)

(internal      quotation      marks    omitted).              In    resolving        issues   of

substantial evidence, we do not reweigh the evidence or reassess

the factfinder’s determination of witness credibility, and we

must     assume       that   the     jury     resolved         all       contradictions       in

testimony in favor of the Government.                              See United States v.

Brooks, 524 F.3d 549, 564 (4th Cir. 2008).

               Initially, we note that although Wainwright purports

to challenge the sufficiency of the evidence on all counts, he

does not raise Count Three in the argument section of his brief

and    has    therefore      waived    review      on    that        count.        See    United

States v. Hudson, 673, F.3d 263, 268 (4th Cir. 2012).                                As to the

remaining counts, we conclude that sufficient evidence supports

the jury’s verdict finding Wainwright guilty beyond a reasonable

doubt.

               To establish a Hobbs Act robbery, the Government must

prove:

                                              3
       (1) that the defendant coerced the victim to part with
       property; (2) that the coercion occurred through the
       wrongful use of actual or threatened force, violence
       or fear or under color of official right; and (3) that
       the coercion occurred in such a way as to affect
       adversely interstate commerce.

United States v. Buffey, 899 F.2d 1402, 1403 (4th Cir. 1990).

To    establish   a    conspiracy       to    commit       Hobbs    Act        robbery,     the

Government must prove that the defendant agreed with at least

one other person to commit acts that would satisfy the above

three elements.        Id.

            Here,      after        hearing       testimony       from     two       Hardee’s

employees that they were intimidated by masked gunmen wearing

black into parting with money from Hardee’s safe and registers

and     consistent          testimony     from        several        of        Wainwright’s

coconspirators,       the     jury    reasonably         concluded       that       Wainwright

conspired    to     commit      and     did       commit    a    Hobbs     Act       robbery.

Although     Wainwright         argues        that       the      testimony           of    his

coconspirators        was    contradictory         and     incredible,         we    will   not

second-guess a jury’s credibility determinations, even in the

face of minor inconsistencies.                Brooks, 524 F.3d at 563.

            To    support       a    conviction       for       using     or    carrying      a

firearm during a crime of violence, the Government is required

to show that the defendant committed a crime of violence, during




                                              4
which he used or carried a firearm.                18 U.S.C. § 924(c)(1)(A). *

Further, to support a conviction under 18 U.S.C. § 924(j), the

Government    must    show     that   the     defendant,      in    the      course   of

violating § 924(c), caused the death of a person through the use

of a firearm.     18 U.S.C. § 924(j).

             Here,    two     Hardee’s    employees        testified       that   they

watched a man matching Wainwright’s description use a gun to

shoot and kill the victim.            Likewise, the jury heard at least

five separate accounts that Wainwright confessed to shooting and

killing the victim in the course of the robbery.                          Contrary to

Wainwright’s    contention,       there     was   substantial       evidence,     even

absent the testimony of additional coconspirators, from which

the   jury    could      conclude     beyond      a      reasonable       doubt   that

Wainwright used and carried a gun during the commission of the

robbery, resulting in the victim’s death.

             Finally,    to    establish      a    violation       of   18    U.S.C.A.

§ 1512(a)(1)(C), the Government must prove “(1) a killing or

attempted     killing,      (2)   committed       with    a   particular       intent,

namely an intent (a) to prevent a communication (b) about the

commission or possible commission of a Federal offense (c) to a


      *
       Recognizing that the brandishing and discharge of firearms
are sentencing factors rather than elements of offenses,
Harris v. United States, 536 U.S. 545, 556 (2002), the district
court properly vacated Count Four for sentencing purposes.



                                          5
federal law enforcement officer or judge.”                    Fowler v. United

States, 131 S. Ct. 2045, 2049 (2011) (internal quotation marks

omitted).      The Government presented evidence that Wainwright and

the   victim    knew      each   other   and   that   Wainwright    told    several

people that he killed the victim because she saw his face and

would be able to identify him.             From this testimony, and because

Wainwright was independently charged with Hobbs Act robbery, the

jury could reasonably have found that Wainwright murdered the

victim in order to keep her from identifying him to federal law

enforcement officers.            See id. at 2052.

              For   the    foregoing     reasons,     we   affirm   the    district

court’s judgment.           We dispense with oral argument because the

facts   and    legal      contentions    are   adequately     presented     in   the

materials      before     the    court   and   argument     would   not    aid   the

decisional process.



                                                                           AFFIRMED




                                          6